Citation Nr: 1028687	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-09 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
adjustment disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Poulson


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.  
He is a Vietnam veteran who was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, which denied service 
connection for PTSD.

On appeal in January 2009, the Board remanded the case for 
additional development, to include obtaining psychological and 
psychiatric examinations.

The PTSD issue has been recharacterized as reflected on the cover 
page given the nature of the Veteran's claim and the medical 
evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a claim pursued by a claimant includes any 
diagnosis that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  

The Veteran did not request a hearing on this matter.

In its January 2009 decision, the Board noted that an 
April 2004 Form 9 appeared to raise an informal claim of 
service connection for a respiratory disorder secondary to 
the Veteran's service-connected hypertension.  This issue 
still has not been developed for appellate consideration 
and is again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran engaged in combat while on active duty in 
Vietnam.

2.  The medical evidence establishes that the Veteran is 
diagnosed with a psychiatric disorder, to include PTSD and 
adjustment disorder, which is related to active service.




CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric 
disability, to include PTSD and adjustment disorder, have been 
met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

The Board is granting in full the instant claim.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

VA recently amended 38 C.F.R. § 3.304(f) by liberalizing, in 
certain circumstances, the evidentiary standard for establishing 
the in-service stressor required for PTSD claims.  Service 
connection for PTSD may now be granted if the evidence 
demonstrates (1) a current diagnosis of PTSD (rendered by an 
examiner specified by the regulation); (2) an in-service stressor 
consistent with the places, types, and circumstances of service 
(satisfactorily established by lay testimony) that has been 
medically related to the Veteran's fear of hostile military or 
terrorist activity by a VA psychiatrist or psychologist, or one 
contracted with by VA; and (3) the Veteran's PTSD symptoms have 
been medically related to the in-service stressor by a VA 
psychiatrist or psychologist, or one contracted with by VA.  
Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39,852 (July 13, 2010).  

If the evidence establishes that the veteran engaged in combat 
and the claimed stressor is related to combat, the Veteran's lay 
testimony alone is sufficient to establish the occurrence of the 
alleged stressor when the allegation is consistent with the facts 
and circumstances of his service.  Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination, the benefit of 
the doubt is afforded the claimant.

The Veteran seeks service connection for an acquired psychiatric 
disorder.  In addition to his service-connected gunshot wound to 
the right foot, he contends that the following stressors are 
responsible for his psychiatric disorder: (1) improper treatment 
of a skin condition; (2) disagreements with his section leader, 
which included a "physical encounter" and resulted in being 
passed over for promotion; (3) heat exhaustion while on patrol in 
April 1967; (4) a near drowning while on rest and relaxation in 
Danang; (5) having his rank taken away after he went to the 
medical tent against his section leader's orders; (6) muscle 
cramps; (7) acid reflux; (8) sleep apnea; (9) hypertension; and 
(10) a two week confinement while at Corpus Christi Naval 
Hospital.  See August 2006 Narrative Statement.
 
The service treatment and personnel records show that the Veteran 
sustained a gunshot wound of the right foot as a result of 
hostile fire while on active duty in Vietnam.  His medals 
included the Purple Heart.  Hence, combat duty is conceded and 
new 38 C.F.R. § 3.304(f)(3) does not apply.

There is no evidence of treatment for psychiatric symptoms in 
service.

A February 1995 VA medical record indicates that the Veteran 
complained of irritability and moodiness.  He reported going to 
the emergency room in the 1980's and being given a "nerve pill" 
for a possible diagnosis of schizophrenia.  The impression was 
"rule out bipolar I vs II" and "rule out underlying psychotic 
process."  He was prescribed Lithium.

A December 20, 2004 mental health record indicates that the 
Veteran was homeless and feeling depressed.  He was not sure if 
he had ever been treated for a psychiatric/mental health 
condition, and denied taking any psychiatric medications in the 
past.  The clinician performed a PTSD screening and determined 
that the Veteran did not meet the criteria for PTSD.  She noted 
that the Veteran was "unable to name or present a single symptom 
of PTSD."  The diagnoses included adjustment disorder and "strong 
suspicion of Cluster B personality type."  

A December 23, 2004 mental health record indicates that the 
Veteran felt he had PTSD and wanted to be treated for it.

A January 3, 2005 mental health record indicates that the Veteran 
asked to be reevaluated and indicated that he had documents to 
prove he had PTSD.  He reported being shot in Vietnam and 
reliving that experience.  He denied nightmares, flashbacks, and 
autonomic arousal.  The clinician described the Veteran's affect 
as labile and noted that he laughed inappropriately at times.  
The diagnoses included adjustment disorder not otherwise 
specified and rule out bipolar disorder.  A separate January 3, 
2005 mental health record indicates that the Veteran did not 
appear to need mental health services.

A November 7, 2005 mental health assessment indicates that that 
Veteran was diagnosed with personality disorder not otherwise 
specified.  The doctor noted that "[c]omparison of the present 
protocol with another which was administered in 1995 reveals that 
virtually every clinical scale is more elevated.  Which to this 
examiner suggests that his condition is worsening."  

A November 17, 2005 mental health consultation contains the 
following statements:   The Veteran "has historically not done 
well with interpersonal interactions.  He tends to withdraw and 
does not disclose information when he feels he cannot relate."  
The doctor further stated:

[The veteran] was initially guarded and actually 
warmed up towards the end of the interview (even 
though he came 15" minutes late I was able to spend 
more time with him as my next patient did not show 
up). It appears that this helped in the alliance which 
prompted him, I believe, to disclose more, so much so 
that I had to stop him due to lack of time.

The Veteran reported being shot while in Vietnam in November 
1967, but was reluctant to talk about this experience.  However, 
he stated that he was admitted to the hospital to treat his 
injury and that while there he "lost it" due to the stress.  He 
reported becoming agitated and being put in seclusion and then in 
military confinement for 30 days.  The Veteran indicated that his 
Vietnam experience caused significant distress and affected his 
ability to function socially.  He reported recurrent intrusive 
thoughts, dreams, and memories; a sense of a foreshortened 
future; difficulty falling asleep, and an exaggerated startle 
response.  The diagnosis was PTSD related to experiences in 
Vietnam and military confinement, and Cluster B traits.

A May 2006 mental health treatment note indicates that the 
Veteran reported having flashbacks of his Vietnam experiences.  
He also reported almost having drowned in the South China Sea 
while in Da Nang on rest and relaxation because he did not know 
how to swim.  He reported a similar experience during boot camp.  
He stated that the near drowning was more traumatic than being in 
combat.  Dr. S.M. diagnosed PTSD related to experiences in 
Vietnam and Cluster B traits.

The Veteran underwent an August 2006 VA PTSD examination.  When 
asked to describe routine combat stressors that he was exposed 
to, the veteran mentioned watch duty, lack of sleep, and patrols.  
The examiner indicated that she asked the Veteran several times 
to describe a stressful/traumatic experience.  He reported not 
being treated properly for a rash.  He also indicated that he had 
several experiences of incoming fire, and that he was exposed to 
sniper fire.  Finally, he mentioned an incident where another 
soldier stepped on a booby trap and later died.  The Veteran also 
described the day he was wounded.  He claimed that he saw several 
fellow soldiers wounded and killed while he was waiting for 
medical attention.

The doctor made the following statement: "[The veteran] was 
unable or unwilling to describe how his Vietnam trauma had 
affected his life; he was unable to name specific symptoms or 
make links between current difficulties and Vietnam trauma 
regarding his psychological status."  She noted that the Veteran 
reported problems adjusting to society after Vietnam, but found 
that he "was not very specific in labeling these as any of the 
list of symptoms above that are required for a PTSD diagnosis."  
She diagnosed adjustment disorder mixed, personality disorder not 
otherwise specified, psychotic disorder, and narcissistic 
personality traits.

A November 2006 mental health treatment note shows that the 
Veteran reported recurrent dreams and vivid memories of his 
Vietnam experiences, avoidance of reminders, and increased 
arousal.  Dr. S.M. again diagnosed PTSD related to experiences in 
Vietnam and Cluster B traits.

The Veteran underwent another VA examination in February 2007.  
He complained of unpredictable flashbacks.  He stated that he had 
witnessed "enemy heads blown off" and saw fellow soldiers "blown 
to bits."  The Veteran also indicated that he had lost rank 
because of a personal vendetta.  The examiner described the 
Veteran as "quite vague overall" and noted that "he seemed 
paranoid and seemed to be exhibiting signs and symptoms of a 
thought disorder."  When asked about his social adjustment 
problems, the Veteran spoke in fragmented sentences and was 
impossible to understand.  The examiner described the Veteran as 
irrational, hyperactive, and loud.  His thought processes were 
illogical but coherent and mainly relevant.  His reasoning was 
extremely poor.  The examiner found that the Veteran was "unable 
to give a clear and conscience picture of his psychological 
symptoms and had to be prompted repeatedly to give any answer at 
all."  However, the Veteran did state that he suffers depression 
and what he called "maladjustment."

The examiner opined that the Veteran was acutely psychotic and 
had a profound thought disturbance.  He determined that the 
Veteran was totally disabled when it comes to social and 
occupational functioning.  He further opined that the Veteran did 
not fit the criteria for a PTSD diagnosis, and that he "was 
unable to elicit clear and concise stressors or symptoms in order 
to even consider a PTSD diagnosis."  The diagnoses included 
schizophrenia chronic paranoid type.  The examiner explained:

[The veteran] has suffered a schizophrenic condition 
for some time.  He is able to communicate well enough 
to appear to merely have adjustment problems if seen 
for a brief period of time.  He has alleged 
posttraumatic stress disorder however it is this 
examiner's opinion that this individual's overriding 
condition is one of schizophrenia . . . Furthermore, 
it may be that this individual's psychotic condition 
was present to some degree during his military career.  
Be that as it may he seems fixated on his Vietnam 
experience and it may be that there is some causal 
relationship between his military career and his 
present state of disability.

A July 2007 mental health assessment indicates that the Veteran 
"asked for an appointment with the author of this note for the 
purpose of discussing his having been turned down at least twice 
in his attempts to obtain service connection for his PTSD 
symptoms."  C.S., PhD, noted that the Veteran was talkative and 
cooperative.  His speech was coherent, the content was 
appropriate, and his thoughts were well-organized.  The doctor 
found no evidence of a thought disorder.  The doctor reviewed the 
August 2006 and February 2007 VA examination reports and 
determined that "one of the things that seem to have worked 
against [the veteran] is his difficulty in being able to 
verbalize the impact of PTSD on his life and the kinds of 
triggering stimuli that trouble him in his daily life context."  
The Veteran was able to report that he has disturbing 
dreams/nightmares at least once or twice weekly about Operation 
Essex, during which he was wounded.  He also reported daytime 
intrusive thoughts, hypervigilence, and an exaggerated startle 
response. The examiner stated that "[the veteran] tends to be 
very concrete in his thinking and, thus, finds it difficult to 
generalize his experiences in Vietnam to those that occur in his 
everyday life context."  The examiner noted that if the Veteran 
submits to another VA examination, more information might be 
elicited "if explanations are provided to [the veteran] and more 
time is taken to explore his experiences, rather than expecting 
him to provide unprompted responses."  The diagnosis was PTSD.   
The psychologist requested "a reconsideration of decisions 
regarding SC that were not in [the Veteran's] favor."  

An August 2008 mental health treatment note shows that the 
psychiatrist diagnosed PTSD, depressive disorder not otherwise 
specified, cluster B traits, rule out bipolar variant.  The 
Veteran related that the Celexa helped him remain calm.  He 
reported mild depression and less anger, but complained of 
hypervigilance and difficulty being around people.  The 
psychiatrist noted that the Veteran "has PTSD traumatic 
material" related to his service-connected gunshot wound and men 
being killed in his platoon.  The examiner wrote "+PTSD NM/FB 
but unable to quantify frequency."

November 2008 and February 2009 mental health treatment notes 
show that the Veteran reported having nightmares and flashbacks 
related to trauma surrounding his service-connected gunshot 
wound.  He denied being sad or depressed and reportedly was in a 
good mood.  He reported getting angry only when people do not 
treat him with respect.  The doctor diagnosed PTSD, depressive 
disorder not otherwise specified, rule out bipolar disorder, 
cluster B traits.

Pursuant to the Board's January 2009 Remand Order, the Veteran 
submitted to a mental health examination in June 2009.  The 
Veteran described himself as a loner and related an erratic 
employment history.  He had been married twice.  He complained of 
a sleep disturbance, intrusive thoughts related to his combat 
experiences, avoidance, and irritability.  He reported 
experiencing two traumatic stressors while in Vietnam - his near 
drowning and being shot in the foot.  The examiner noted that the 
Veteran exhibited tangential thought process and related speech 
throughout the interview, and that "[i]t was necessary to sort 
through his somewhat random responses to determine information 
relevant to the questions posed."  The Veteran described seeing 
"visions" but was vague about what they entailed.  The examiner 
wrote "[i]t is difficult to determine whether these experiences 
represented a true psychotic process or bizarre fantasies or 
thinking."  The Veteran was "very guarded" during the 
interview, but was generally pleasant and respectful.  When asked 
about depression, he responded "there are flare ups."

The examiner thoroughly reviewed the claim file and diagnosed 
adjustment disorder with mixed emotional features, personality 
disorder not otherwise specified, and cluster A features.  The 
examiner noted that the Veteran's high levels of defensiveness 
and impression management made it difficult to determine his 
clinical diagnostic picture with any certainty.  The examiner 
wrote "[the Veteran] denied all but very few symptoms of PTSD 
when queried directly.  However, when teasing through his vague 
and tangential responses to other questions, it is AS LIKELY AS 
NOT that he experiences numerous PTSD symptoms that he either 
does not recognize or he attempts to downplay them."  (Emphasis 
in original).  The examiner explained:

At present, [the Veteran] does not meet diagnostic 
criteria for PTSD even when given the benefit of the 
doubt for numerous responses.   It does not appear 
that this veteran is experiencing a psychotic disorder 
but rather a personality style characterized by 
hypersensitivity, peculiar thoughts, and bizarre 
fantasies.  From his description, it seems he has 
experienced this interactional and cognitive style 
since childhood.  It is AS LIKELY AS NOT that his 
military experiences have impacted and worsened this 
interactional style.  

A May 2010 treatment record shows that the Veteran was suicidal.

A June 2010 note from Dr. C.S. indicates that he had reviewed the 
June 2009 VA examination report.  He stated:

Although [the Veteran] carries an array of Axis I and 
Axis II diagnoses, it is the opinion of this writer 
that the Veteran continues to meet DSM-IV-TR criteria 
for an Axis I diagnosis of Post-Traumatic Stress 
Disorder, Chronic.  The presence of Cluster A and 
Cluster B personality traits does not preclude a 
history of PTSD anymore than does an Axis I diagnosis 
of Bipolar Disorder and he does not appear to meet 
criteria for an Axis I diagnosis of Psychotic Disorder 
NOS.  In July 2007 the author of this note requested 
that reconsideration be given to [the Veteran's] case 
and that he be given SC for PTSD based on his 
experiences in Vietnam.  Almost three years later the 
same writer is making the same request:  please give 
this veteran your fullest consideration regarding this 
matter.

Because the Veteran engaged in combat, his statements regarding 
the general stressors of service in Vietnam are accepted as 
verified.  VA treatment records dated November 2005, May 2006, 
November 2006, July 2007, August 2008, November 2008, and 
February 2009 show that doctors have diagnosed PTSD and 
associated it with those experiences.  The February 2007 examiner 
additionally associated the Veteran's current psychiatric 
problems with his Vietnam service. 
The June 2009 VA examiner diagnosed adjustment disorder, as well 
as a personality disorder.  Personality disorders are not 
diseases or injuries within the meaning of applicable legislation 
for service connection purposes.  38 C.F.R. 
§ 3.303(c).  However, the June 2009 examiner appeared to 
associate both the adjustment disorder and the personality 
disorder with the Veteran's Vietnam service.  Accordingly, 
service connection for a psychiatric disorder, to include PTSD 
and adjustment disorder, is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disability, to 
include PTSD and adjustment disorder, is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


